Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 7/15/2022  has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 15 July 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant argues on pages 8-9 that the claims are not software, as they claim “hardware modules” and that the claims cannot “encompass products that are non-necessarily computer readable”. 
With the assertion in the arguments that the hardware modules are not to be interpreted as software, the examiner withdraws the rejection for claims 1,2,6 and 7, as rejected in paragraph 5 of the non-final rejection dated 4/19/2022.  However, the applicant has not addressed the other 101 rejections regarding the judicial exception, so the rejection follows below.
The applicant provides amendments to the claim and argues that the prior art does not teach the newly claimed limitations.
All argument are moot in view of new grounds of rejection, below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
The claimed invention is directed to an abstract idea without significantly more. The claims recite 1, 8 and 15 recite systems and a method that are mathematical calculations made on image streams. This judicial exception is not integrated into a practical application because the applicant does not provide an application for the refined displacement stream. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite generic components of a general computer system.  Claims 2, 9 and 15 also claim calculations on image streams, and does not provide application.  Claims 6, 13 and 20 claim parameters of how a displacement stream is selected but does not provide a practical application.  Claims 7 and 14 recite that the CNN is formed by a digital signal processor which is a generic computer element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 7, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Cascade Residual Learning: A Two-stage Convolutional Neural Network for Stereo Matching” (Pang et al) in view of U.S. Patent Application Publication NO. 20170353708 (Petrichkovich) and U.S. Patent Application Publication No. 20190108613 (Hotson et al).
Regarding claim 15, Pang et al discloses a method of image processing (fig. 1) comprising: processing first and second images (fig. 1, IL and IR) with a block matching module (fig. 1, dispFulNet which carries out the matching of the CNN based approach of matching cost of pixels, page 2, paragraph 4) to provide a displacement data, the disparity (page 2, paragraph 11, fig 1, output of DispFulNet); and
processing the displacement data (fig. 1, d1), and at least one of the first and second images (fig. 1, IL and IR input into DispResNet) with a convolutional neural network (CNN) (fig. 1, DispResNet) to provide a refined displacement stream (fig. 1, d2(o)).
Pang et al does not disclose expressly the block matching module is a semi-global block matching hardware module, and that the images are streams that are processed by the cnn and displacement data/ output of the cnn is a stream.
Petrichkovich discloses block matching modules for left and right images is a semi-global block matching hardware module (page 3, paragraph 56).
Pang et al and Petrichkovich are combinable because they are from the same field of endeavor, i.e. block matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to put the module on hardware and use a semi-global block matching.
The suggestion/motivation for doing so would have been to provide a fast computation and provide a more user friendly system by allowing the method to be carried out, and to provide a faster system by using a well-known block matching algorithm that processes only the significant data.
Pang et al (as modified by Petrichkovich) does not disclose expressly that the images are streams that are processed by the cnn and displacement data/ output of the cnn is a stream.
Hotson et al discloses images processed by the convolutional neural networks are streams (fig., 2, images at different times, fig. 4, item 410) and displacement data/ output of the cnn is a stream (fig. 2, data that is output from predictions, fig. 4, item 426).
Pang et al (as modified by Petrichkovich) and Hotson et al are combinable because they are from the same field of endeavor, i.e. applying CNNs to images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to stream the data into the neural network.
The suggestion/motivation for doing so would have been to provide a more robust system by allowing the system to continually update live.
Therefore, it would have been obvious to combine the method Pang et al with using semi-global hardware block matching of Petrichkovich and the streaming of data of Hotson et al to obtain the invention as specified in claim 15.
 Claim 1 is rejected for the same reasons as claim 15.  Thus, the arguments analogous to that presented above for claim 15 are equally applicable to claim 1.  Claim 1 distinguishes from claim 15 only in that it is a system claim instead of a method claim.  Pang et al teaches further this feature, i.e. the system of fig. 1.
Regarding claim 2, Pang et al discloses the first and second image data are left and right image (fig. 1, IL and IR, L=left, R=right) and the displacement data and refined displacement data are each disparity data (fig. 1, d is disparity), and wherein the CNN receives both of the first and second image streams (fig. 1, IL and IR both received in DispResNet).  Hotson et al discloses using streams instead of images and data (fig. 2, 4).
Regarding claim 7, Petrichkovich et al discloses the CNN is formed by a digital signal processor (DSP) executing software instructions, a hardware accelerator (page 3, paragraph 56).
Claim 16 is rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claim 16.  Claim 16 distinguishes from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 8, 9, 13 and 14 contain allowable subject matter, and would be allowed given other rejections are overcome.  Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                             7/27/2022